 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORDING IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

WHEN RECORDED OR FILED,
PLEASE RETURN TO:
Patton Boggs
2000 McKinney Avenue, Suite 1700
Dallas, Texas 75201
Attention: Michael D. Cuda



     _______________________________
     Space above for County Recorder’s Use

 

FRIO COUNTY, TEXAS

 

MORTGAGE, DEED OF TRUST,
ASSIGNMENT OF AS-EXTRACTED COLLATERAL, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

 

FROM

 

ASEN 2, CORP.

(Federal Income Tax Identification No. 45-4358724)

as Mortgagor

 

TO

 

MICHAEL D. CUDA, AS TRUSTEE

 

FOR THE BENEFIT OF

 

PENTWATER EQUITY OPPORTUNITIES MASTER FUND LTD.

and

PWCM MASTER FUND LTD.

together, as Mortgagee

 

 

 

 

A CARBON, PHOTOGRAPHIC, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS SUFFICIENT
AS A FINANCING STATEMENT.

 

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT. IN CERTAIN STATES, A POWER
OF SALE MAY ALLOW THE TRUSTEE OR THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY
AND SELL IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE
MORTGAGOR UNDER THIS INSTRUMENT.

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

 

THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.

 

THIS INSTRUMENT COVERS PROCEEDS OF MORTGAGED PROPERTY.

 

THIS INSTRUMENT COVERS PRODUCTS OF MORTGAGED PROPERTY.

 

THIS INSTRUMENT COVERS “FIXTURES” AND “AS EXTRACTED COLLATERAL” (AND ACCOUNTS
WITH RESPECT TO SAME), AS EACH SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL
CODE.

 

THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS) AND THE
ACCOUNTS RELATED THERETO, WHICH WILL BE FINANCED AT THE WELLHEADS OF THE WELL OR
WELLS LOCATED ON THE PROPERTIES DESCRIBED IN THE EXHIBIT HERETO. THIS FINANCING
STATEMENT IS TO BE FILED OR FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE RECORDS OR SIMILAR RECORDS OF THE RECORDERS OF THE COUNTIES LISTED ON THE
EXHIBIT HERETO. THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND
IMMOVABLE PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED IN THE EXHIBIT
ATTACHED HERETO.

 

PORTIONS OF THE MORTGAGED PROPERTY ARE GOODS WHICH ARE OR ARE TO BECOME AFFIXED
TO OR FIXTURES ON THE LAND DESCRIBED IN OR REFERRED TO IN THE EXHIBIT HERETO.
THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD OR RECORDED, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF EACH COUNTY IN WHICH
SAID LAND OR ANY PORTION THEREOF IS LOCATED. THE MORTGAGOR IS THE OWNER OF
RECORD INTEREST IN THE REAL ESTATE CONCERNED.

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS       Section 1.01 Terms Defined Above 1
Section 1.02 UCC and Other Defined Terms 1 Section 1.03 Definitions 2      
ARTICLE II GRANT OF LIEN AND SECURED OBLIGATIONS       Section 2.01 Grant of
Liens 4 Section 2.02 Grant of Security Interest 5 Section 2.03 Secured
Obligations 5 Section 2.04 Fixture Filing, Etc. 6 Section 2.05 Pro Rata Benefit
6       ARTICLE III ASSIGNMENT OF AS-EXTRACTED COLLATERAL       Section 3.01
Assignment 7 Section 3.02 No Modification of Payment Obligations 8 Section 3.03
Rights and Title of Consignee 8       ARTICLE IV REPRESENTATIONS, WARRANTIES AND
COVENANTS       Section 4.01 Title 8 Section 4.02 Defend Title 9 Section 4.03
Not a Foreign Person 9 Section 4.04 Revenue and Cost Bearing Interest 9 Section
4.05 Rentals Paid; Leases in Effect 9 Section 4.06 Failure to Perform 9 Section
4.07 Operator Subordination 10       ARTICLE V RIGHTS AND REMEDIES       Section
5.01 Event of Default 10 Section 5.02 Foreclosure and Sale 10 Section 5.03
Substitute Trustees and Agents 11 Section 5.04 Judicial Foreclosure;
Receivership 11 Section 5.05 Foreclosure for Installments 12 Section 5.06
Separate Sales 12 Section 5.07 Possession of Mortgaged Property 12

 

-i-

 

 

Section 5.08 Occupancy After Foreclosure 13 Section 5.09 Remedies Cumulative,
Concurrent and Nonexclusive 13 Section 5.10 Discontinuance of Proceedings 13
Section 5.11 No Release of Obligations 13 Section 5.12 Release of and Resort to
Collateral 14 Section 5.13 Waiver of Redemption, Notice and Marshalling of
Assets, Etc 14 Section 5.14 Application of Proceeds 14 Section 5.15 Resignation
of Operator 15 Section 5.16 Indemnity 15       ARTICLE VI THE TRUSTEE      
Section 6.01 Duties, Rights, and Powers of Trustee 16 Section 6.02 Successor
Trustee 16 Section 6.03 Retention of Moneys 16       ARTICLE VII MISCELLANEOUS  
    Section 7.01 Instrument Construed as Mortgage, Etc 17 Section 7.02 Releases
17 Section 7.03 Severability 18 Section 7.04 Successors and Assigns 18 Section
7.05 Satisfaction of Prior Encumbrance 18 Section 7.06 Application of Payments
to Certain Obligations 18 Section 7.07 Nature of Covenants 18 Section 7.08
Notices 18 Section 7.09 Counterparts 19 Section 7.10 Governing Law 19 Section
7.11 Financing Statement; Fixture Filing 19 Section 7.12 Execution of Financing
Statements 19 Section 7.13 Exculpation Provisions 19 Section 7.14 References 20
Section 7.15 Integration 20       ARTICLE VIII STATE SPECIFIC PROVISIONS      
Section 8.01 State Specific Provisions Generally 21 Section 8.02 Special
Oklahoma Provisions 21

 

Annex I Operator Subordination Exhibit A Oil and Gas Properties

 

-ii-

 

 

THIS MORTGAGE, DEED OF TRUST, ASSIGNMENT OF AS-EXTRACTED COLLATERAL, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this “Mortgage”) is entered
into as of February 9, 2012 (the “Effective Date”) by ASEN 2, CORP., a Delaware
corporation (the “Mortgagor”), in favor of (i) Michael D. Cuda, as Trustee for
the benefit of PENTWATER EQUITY OPPORTUNITIES MASTER FUND LTD. (“Pentwater”), a
Cayman domiciled corporation and PWCM MASTER FUND LTD. (“PWCM”), a Cayman
domiciled corporation (Pentwater and PWCM together with their successors and
assigns, the “Mortgagee”), with respect to all Mortgaged Properties located in
or adjacent to the Deed of Trust State and (ii) the Mortgagee for its benefit
with respect to all Mortgaged Properties located in or adjacent to each Mortgage
State and with respect to all UCC Collateral.

 

RECITALS

 

WHEREAS, the Mortgagee has agreed to purchase from the Mortgagor that certain
Secured Convertible Promissory Note bearing even date herewith in the principal
amount of $20,000,000 (the “Note”) pursuant to that certain Note and Warrant
Purchase Agreement dated as of the date hereof (as amended, amended and
restated, supplemented, or otherwise modified from time to time, the “Purchase
Agreement”) by and among the Mortgagor, American Standard Energy Corporation, a
Delaware corporation, and the Mortgagee,

 

WHEREAS, in order to induce the Mortgagee to enter into the Purchase Agreement
and other Transaction Documents and to purchase the Note pursuant to the
Purchase Agreement, the Mortgagor has agreed to grant to the Mortgagor a
continuing security interest in and to the Collateral in order to secure the
prompt and complete payment, observance and performance of the Secured
Obligations.

 

NOW, THEREFORE, in order to comply with the terms and conditions of the Secured
Transaction Documents and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Mortgagor hereby agrees as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01     Terms Defined Above. As used in this Mortgage, each term
defined above has the meaning indicated above.

 

Section 1.02     UCC and Other Defined Terms. All capitalized terms used herein
(including in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Note, or if not expressly defined in the
Note, then in the Purchase Agreement; provided, however, that, for purposes of
this Mortgage, “Transaction Documents” shall not include the Guaranty or any
other Transaction Document that the Mortgagor is not a party to. Any capitalized
term not defined in either this Mortgage, the Note or the Purchase Agreement
shall have the meaning ascribed to such term in the Applicable UCC.

  

 

 

Section 1.03     Definitions.

 

“Applicable UCC” means the provisions of the Uniform Commercial Code presently
in effect in the jurisdiction in which the relevant UCC Collateral is situated
or which otherwise is applicable to the creation or perfection of the Liens
described herein or the rights and remedies of Mortgagee under this Mortgage.

 

“Collateral” means collectively all the Mortgaged Property and all the UCC
Collateral.

 

“Deed of Trust State” has the meaning ascribed such term in Section 2.01.

 

“Event of Default” has the meaning ascribed to such term in Section 5.01.

 

“Future Advances” means future obligations and future advances that the
Mortgagee may make pursuant to any Transaction Document.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates and the
lands and premises covered or affected thereby now or hereafter acquired by the
Mortgagor in and to oil and gas leases, oil, gas and mineral leases, or other
liquid or gaseous hydrocarbon leases, fee interests, surface interests, mineral
fee interests, overriding royalty and royalty interests, net profit interests
and production payment interests, including any reserved or residual interests
of whatever nature, in each case, which are described on Exhibit A; provided
that, it is the intent of the Mortgagor that all of its interests be subject to
the Lien of this Mortgage even if (i) its interests on Exhibit A shall be
incorrectly described or a description of a part or all of such property or the
Mortgagor’s interests therein be omitted or limited to particular lands,
specified depths or particular types of property interests or (ii) such
properties or interests may be hereafter acquired.

 

“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the Oil and Gas Properties of the
Mortgagor, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests or other properties constituting Oil and Gas Properties.

 

“Indemnified Parties” means the Trustee, the Mortgagee and their officers,
directors, employees, representatives, agents, attorneys, accountants and
experts.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.

 

“Mortgaged Property” means the Oil and Gas Properties and other properties and
assets described in Section 2.01(a) through Section 2.01(e).

 

“Mortgage State” has the meaning ascribed such term in Section 2.01.

 

2

 

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, communitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
governmental authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, production sales or other contracts,
farmout agreements, farm-in agreements, area of mutual interest agreements,
equipment leases and other agreements which relate to any of the Hydrocarbon
Interests or any interests therein or to the production, sale, purchase,
exchange, processing, handling, storage, transporting or marketing of the
Hydrocarbons from or attributable to such Oil and Gas Properties; (e) all
Hydrocarbons; (f) all tenements, hereditaments, appurtenances and properties in
any manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests, including all compressor sites, settling ponds and equipment or pipe
yards; and (g) all properties, rights, titles, interests and estates described
or referred to above whether now owned or hereinafter acquired, including any
and all property, real or personal, immoveable or moveable, situated upon, used,
held for use or useful in connection with the operating, working or development
of any of such Hydrocarbon Interests or property (excluding drilling rigs,
automotive equipment, rental equipment or other personal property which may be
on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, pipelines, sales and flow
lines, gathering systems, field gathering systems, salt water disposal
facilities, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, steam generation facilities, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements, servitudes licenses and
other surface and subsurface rights, together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing.

 

“Paid In Full In Cash” means (i) the irrevocable and indefeasible payment in
full in cash of all principal, interest (including interest accruing during the
pendency of an insolvency or liquidation proceeding, regardless of whether
allowed or allowable in such insolvency or liquidation proceeding) and premium,
if any, on all advances outstanding under the Purchase Agreement, Note or other
Transaction Documents, (ii) the payment in full in cash or posting of cash
collateral in respect of all other obligations or amounts that are outstanding
under the Purchase Agreement, Note or other Transaction Documents and (iii) the
termination of all obligations for additional advances under the Purchase
Agreement, Note and other Transaction Documents.

 

“Permitted Encumbrances” means all Liens permitted to be placed on the Mortgaged
Properties under Section 3.6 of the Purchase Agreement.

 

“Post-Default Rate” means the default rate per annum set forth in Section 1.2(c)
of the Note applicable to past due payments, but in no event to exceed the
Highest Lawful Rate.

 

“Secured Obligations” has the meaning assigned to such term in Section 2.03.

 

“Trustee” means Michael D. Cuda, whose address for notice hereunder is 2000
McKinney Avenue, Suite 1700, Dallas, Texas 75201 and any successors and
substitutes in trust hereunder.

 

3

 

 

“UCC Collateral” means the property and other assets described in Section 2.02.

 

ARTICLE II
GRANT OF LIEN AND SECURED OBLIGATIONS

 

Section 2.01     Grant of Liens. To secure payment of the Secured Obligations,
the Mortgagor does by these presents hereby:

 

(i)          GRANT, BARGAIN, SELL, ASSIGN, MORTGAGE, TRANSFER and CONVEY to the
Trustee, for the use and benefit of the Mortgagee, all the following properties,
rights and interests (as described in subsections (a) through (e) immediately
below) which are located in (or cover or relate to such Oil and Gas Properties
located in) the state of Texas (the “Deed of Trust State”), TO HAVE AND TO HOLD
unto the Trustee forever to secure the Secured Obligations; and

 

(ii)          GRANT, BARGAIN, SELL, WARRANT, MORTGAGE, ASSIGN, TRANSFER, PLEDGE,
HYPOTHECATE and CONVEY to the Mortgagee, for its benefit, with mortgage
covenants, and upon the statutory mortgage condition for the breach of which
this Mortgage may be subject to foreclosure as provided by applicable law, all
the following properties, rights and interests which are located in Oklahoma
(the “Mortgage State”) to secure the Secured Obligations:

 

(a)       All rights, titles, interests and estates now owned or hereafter
acquired by the Mortgagor in and to the Oil and Gas Properties described on
Exhibit A.

 

(b)      All rights, titles, interests and estates now owned or hereafter
acquired by the Mortgagor in and to all geological, geophysical, engineering,
accounting, title, legal and other technical or business data concerning the Oil
and Gas Properties, the Hydrocarbons or any other item of property which are in
the possession of the Mortgagor, and all books, files, records, magnetic media,
computer records and other forms of recording or obtaining access to such data.

 

(c)      All rights, titles, interests and estates now owned or hereafter
acquired by the Mortgagor in and to all Hydrocarbons.

 

(d)      Any property that may from time to time hereafter, by delivery or by
writing of any kind, be subjected to the Liens hereof by the Mortgagor or by
anyone on the Mortgagor’s behalf; and the Trustee and/or the Mortgagee are
hereby authorized to receive the same at any time as additional security
hereunder.

 

(e)      All of the rights, titles and interests of every nature whatsoever now
owned or hereafter acquired by the Mortgagor in and to the Oil and Gas
Properties described in Exhibit A and all other rights, titles, interests and
estates and every part and parcel thereof, including, without limitation, any
rights, titles, interests and estates as the same may be enlarged by the
discharge of any payments out of production or by the removal of any charges or
Permitted Encumbrances to which any of such Oil and Gas Properties or other
rights, titles, interests or estates are subject or otherwise; all rights of the
Mortgagor to Liens securing payment of proceeds from the sale of production from
any of such Oil and Gas Properties, together with any and all renewals and
extensions of any of such related rights, titles, interests or estates; all
contracts and agreements supplemental to or amendatory of or in substitution for
the contracts and agreements described or mentioned above; and any and all
additional interests of any kind hereafter acquired by the Mortgagor in and to
the such related rights, titles, interests or estates.

 

4

 

 

TO HAVE AND TO HOLD the foregoing properties, rights and interests unto the
Trustee and Mortgagee (and their respective successors and assigns), as the case
may be, upon the terms and conditions of this Mortgage.

 

Any fractions or percentages specified on Exhibit A in referring to the
Mortgagor’s interests are solely for purposes of the warranties made by the
Mortgagor pursuant to Section 4.01 and Section 4.04 and shall in no manner limit
the quantum of interest affected by this Section 2.01 with respect to any Oil
and Gas Property or with respect to any unit or well identified on Exhibit A.

 

Notwithstanding any provision in this Mortgage to the contrary, in no event is
any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Mortgage. As used
herein, “Flood Insurance Regulations” shall mean (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 (amending 42 USC 4001, et. seq.), as the same may be amended
or recodified from time to time, and (iv) the Flood Insurance Reform Act of 2004
and any regulations promulgated thereunder.

 

Section 2.02     Grant of Security Interest. To further secure the Secured
Obligations, the Mortgagor hereby grants to the Mortgagee, for its benefit, a
security interest in and to all of the following (whether now or hereafter
acquired by operation of law or otherwise):

 

(a)      all As-Extracted Collateral from or attributable to the Oil and Gas
Properties;

 

(b)      all Fixtures;

 

(c)      all Hydrocarbons;

 

(d)      all books and records pertaining to the Oil and Gas Properties;

 

(e)      to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security, and guarantees given with
respect to any of the foregoing.

 

Section 2.03     Secured Obligations. This Mortgage is executed and delivered by
the Mortgagor to secure and enforce the following (the “Secured Obligations”):

 

5

 

 

(a)      Payment of and performance of any and all indebtedness, fees, interest,
indemnities, reimbursements, obligations and liabilities of Mortgagor or any
Guarantor (including interest accruing during the pendency of an insolvency or
liquidation proceeding, regardless of whether allowed or allowable in such
insolvency or liquidation proceeding) pursuant to the Note, Purchase Agreement,
the Guaranty, this Mortgage or any other Transaction Document, whether now
existing or hereafter arising and being in the original principal amount of
Twenty Million United States Dollars (US $20,000,000) with final maturity on or
before February 9, 2015.

 

(b)      Any sums which may be advanced or paid by the Trustee or the Mortgagee
under the terms hereof or of the Note, Purchase Agreement or any Transaction
Document on account of the failure of the Mortgagor to comply with the covenants
of the Mortgagor contained herein, in the Note, Purchase Agreement or any other
Transaction Document and all other obligations, liabilities and indebtedness of
the Mortgagor or any other Guarantor arising pursuant to the provisions of this
Mortgage or any Transaction Document.

 

(c)      Any additional loans made by the Mortgagee to the Mortgagor or any
other Guarantor. It is contemplated that the Mortgagee may lend additional sums
to the Mortgagor from time to time, but shall not be obligated to do so, and the
Mortgagor agrees that any such additional loans shall be secured by this
Mortgage.

 

(d)      Any and all renewals, modifications, substitutions, rearrangements or
extensions of any of the foregoing, whether in whole or in part.

 

Section 2.04     Fixture Filing, Etc. Without in any manner limiting the
generality of any of the other provisions of this Mortgage: (i) some portions of
the goods described or to which reference is made herein are or are to become
Fixtures on the land described or to which reference is made herein or on
Exhibit A; (ii) the security interests created hereby under applicable
provisions of the Applicable UCC will attach to all As-Extracted Collateral (all
minerals including oil and gas and the Accounts resulting from the sale thereof
at the wellhead or minehead located on the Oil and Gas Properties described or
to which reference is made herein or on Exhibit A) and all other Hydrocarbons;
(iii) this Mortgage is to be filed of record in the real estate records or other
appropriate records as a financing statement; and (iv) the Mortgagor is the
record owner of the real estate or interests in the real estate or immoveable
property comprised of the Mortgaged Property.

 

Section 2.05     Pro Rata Benefit. This Mortgage is executed and granted for the
pro rata benefit and security of the Mortgagee to secure the Secured Obligations
for so long as same remains unpaid and thereafter until the Secured Obligations
have been Paid In Full In Cash.

 

6

 

 

ARTICLE III
ASSIGNMENT OF AS-EXTRACTED COLLATERAL

 

Section 3.01     Assignment.

 

(a)      Provided that the Mortgagor shall have the rights permitted under
clause (b) below, the Mortgagor has absolutely and unconditionally assigned,
transferred, conveyed and granted a security interest, and does hereby
absolutely and unconditionally assign, transfer, convey and grant a security
interest unto the Mortgagee in and to:

 

(i)      all of its As-Extracted Collateral located in or relating to the
Mortgaged Properties located in the county where this Mortgage is filed,
including without limitation, all As-Extracted Collateral relating to the
Hydrocarbon Interests, the Hydrocarbons and all products obtained or processed
therefrom;

 

(ii)      the revenues and proceeds now and hereafter attributable to such
Mortgaged Properties, including the Hydrocarbons, and said products and all
payments in lieu, such as “take or pay” payments or settlements; and

 

(iii)     all amounts and proceeds hereafter payable to or to become payable to
the Mortgagor or now or hereafter relating to any part of such Mortgaged
Properties and all amounts, sums, monies, revenues and income which become
payable to the Mortgagor from, or with respect to, any of the Mortgaged
Properties, present or future, now or hereafter constituting a part of the
Hydrocarbon Interests.

 

(b)      The Hydrocarbons and products are to be delivered into pipe lines
connected with the Mortgaged Property, or to the purchaser thereof, to the
credit of the Mortgagee, for its benefit free and clear of all taxes, charges,
costs and expenses; and, subject to the following sentence, all such revenues
and proceeds shall be paid directly to the Mortgagee, at its offices at 227 W.
Monroe Street, Chicago, Illinois 60606, with no duty or obligation of any party
paying the same to inquire into the rights of the Mortgagee to receive the same,
what application is made thereof, or as to any other matter. Notwithstanding
anything to the contrary contained herein, so long as no Event of Default shall
have occurred and is continuing, Mortgagor shall have the right to collect all
revenues and proceeds attributable to the Hydrocarbons that accrue to the Oil
and Gas Properties or the products obtained or processed therefrom, as well as
any Liens and security interests securing any sales of said Hydrocarbons and to
retain, use and enjoy same.

 

(c)      Subject to the last sentence of clause (b) above, the Mortgagor agrees
to perform all such acts, and to execute all such further assignments, transfers
and division orders and other instruments as may be required or desired by the
Mortgagee or any party in order to have said proceeds and revenues so paid to
the Mortgagee. In addition to any and all rights of a secured party under
Sections 9.607 and 9.609 of the Applicable UCC, and subject to clause (b) above,
the Mortgagee is fully authorized to receive and receipt for said revenues and
proceeds; to endorse and cash any and all checks and drafts payable to the order
of the Mortgagor or the Mortgagee for the account of the Mortgagor received from
or in connection with said revenues or proceeds and to hold the proceeds thereof
in a Deposit Account with the Mortgagee or an acceptable commercial bank as
additional collateral securing the Secured Obligations; and to execute transfer
and division orders in the name of the Mortgagor, or otherwise, with warranties
binding the Mortgagor. All proceeds received by the Mortgagee pursuant to this
grant and assignment shall be applied as provided in Section 5.14.

 

7

 

 

(d)      The Mortgagee shall not be liable for any delay, neglect or failure to
effect collection of any proceeds or to take any other action in connection
therewith or hereunder; but the Mortgagee shall have the right, at its election,
in the name of the Mortgagor or otherwise, to prosecute and defend any and all
actions or legal proceedings deemed advisable by the Mortgagee in order to
collect such funds and to protect the interests of the Mortgagee and/or the
Mortgagor, with all costs, expenses and attorneys’ fees incurred in connection
therewith being paid by the Mortgagor.

 

(e)      The Mortgagor hereby appoints the Mortgagee as its attorney-in-fact
solely in order to pursue any and all rights of the Mortgagor to Liens in the
Hydrocarbons securing payment of proceeds of runs attributable to the
Hydrocarbons. In addition to the Liens granted to the Trustee and/or the
Mortgagee in Section 2.01(e), the Mortgagor hereby further transfers and assigns
to the Mortgagee any and all such Liens, security interests, financing
statements or similar interests of the Mortgagor attributable to its interest in
the As-Extracted Collateral, any other Hydrocarbons and proceeds of runs
therefrom arising under or created by said statutory provision, judicial
decision or otherwise. The power of attorney granted to the Mortgagee in this
Section 3.01, being coupled with an interest, shall be irrevocable until the
Secured Obligations have been Paid In Full In Cash.

 

Section 3.02     No Modification of Payment Obligations. Nothing herein
contained shall modify or otherwise alter the obligation of the Mortgagor to
make prompt payment of all amounts constituting Secured Obligations when and as
the same become due regardless of whether the proceeds of the As-Extracted
Collateral and Hydrocarbons are sufficient to pay the same and the rights
provided in accordance with the foregoing assignment provision shall be
cumulative of all other security of any and every character now or hereafter
existing to secure payment of the Secured Obligations. Nothing in this Article
III is intended to be an acceptance of collateral in satisfaction of the Secured
Obligations.

 

Section 3.03     Rights and Title of Consignee. In addition to the rights,
titles and interests hereby conveyed pursuant to Section 2.01, the Mortgagor
hereby grants to the Mortgagee those Liens given to purchasers of Hydrocarbons
to secure their sale at the wellhead, including those rights provided in Tex.
Bus. & Com. Code Ann. §9.343 (Vernon Supp. 1989) (“Tex. UCC”), as amended from
time to time.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Mortgagor hereby represents, warrants and covenants as follows:

 

Section 4.01     Title. To the extent of the undivided interests specified on
Exhibit A, the Mortgagor has good and defensible title to and is possessed of
the Hydrocarbon Interests and has good title to the UCC Collateral, in both
instances except for Permitted Encumbrances.

 

8

 

 

Section 4.02     Defend Title. This Mortgage is, and always will be kept, a
direct first priority Lien upon the Collateral; provided that Permitted
Encumbrances may exist, but no intent to subordinate the priority of the Liens
created hereby is intended or inferred by such existence. The Mortgagor will
warrant and defend the title to the Collateral against the claims and demands of
all other Persons whomsoever and will maintain and preserve the Lien created
hereby (and its priority) until the Secured Obligations shall be Paid In Full In
Cash. If (i) an adverse claim be made against or a cloud develop upon the title
to any part of the Collateral other than a Permitted Encumbrance or (ii) any
Person, including the holder of a Permitted Encumbrance, shall challenge the
priority or validity of the Liens created by this Mortgage, then the Mortgagor
agrees to promptly defend against such adverse claim, take appropriate action to
remove such cloud or subordinate such Permitted Encumbrance, in each case, at
the Mortgagor’s sole cost and expense.

 

Section 4.03     Not a Foreign Person. The Mortgagor is not a “foreign person”
within the meaning of the Code, Sections 1445 and 7701 (i.e. the Mortgagor is
not a non-resident alien, foreign corporation, foreign partnership, foreign
trust or foreign estate as those terms are defined in the Code and any
regulations promulgated thereunder).

 

Section 4.04     Revenue and Cost Bearing Interest. The Mortgagor’s ownership of
the undivided interests in the wells specified on Exhibit A will, after giving
full effect to all Permitted Encumbrances, afford the Mortgagor not less than
those net interests (expressed as a fraction, percentage or decimal) in the
production from or which is allocated to such undivided interests specified as
Net Revenue Interest (as specified on Exhibit A) on attached Exhibit A and will
cause the Mortgagor to bear not more than that portion (expressed as a fraction,
percentage or decimal), specified as Working Interest on Exhibit A, of the costs
of drilling, developing and operating the wells identified on Exhibit A except
to the extent of any proportionate corresponding increase in the Net Revenue
Interest.

 

Section 4.05     Rentals Paid; Leases in Effect. Except as otherwise set forth
in the Purchase Agreement or the Note, all rentals and royalties due and payable
in accordance with the terms of any leases or subleases comprising a part of the
Mortgaged Property have been duly paid or provided for, and all leases or
subleases comprising a part of the Oil and Gas Property are in full force and
effect.

 

Section 4.06     Failure to Perform. The Mortgagor agrees that if it fails to
perform any act or to take any action which it is required to perform or take
hereunder or pay any money which the Mortgagor is required to pay hereunder,
each of the Mortgagee and the Trustee, in the Mortgagor’s name or its or their
own name, may, but shall not be obligated to, perform or cause to perform such
act or take such action or pay such money, and any expenses so incurred by
either of them and any money so paid by either of them shall be a demand
obligation owing by the Mortgagor to the Mortgagee or the Trustee, as the case
may be, and each of the Mortgagee and the Trustee, upon making such payment,
shall be subrogated to all of the rights of the Person receiving such payment.
Each amount due and owing by the Mortgagor to each of the Mortgagee and the
Trustee pursuant to this Mortgage shall bear interest from the date of such
expenditure or payment to such Person until paid at the Post-Default Rate.

 

9

 

 

Section 4.07     Operator Subordination. The Mortgagor agrees to cause each
Affiliate that is an operator of any portion of the Mortgaged Property to
execute an agreement to subordinate any Liens it may have as a result thereof to
the Liens of the Mortgagee in form and substance reasonably satisfactory to the
Mortgagee.

 

ARTICLE V
RIGHTS AND REMEDIES

 

Section 5.01     Event of Default. An Event of Default under the Note or other
Transaction Documents shall be an “Event of Default” under this Mortgage.

 

Section 5.02     Foreclosure and Sale.

 

(a)      If an Event of Default shall occur and be continuing, to the extent
provided by applicable law, the Mortgagee shall have the right and option to
proceed with foreclosure by: (i) with respect to that portion of the Mortgaged
Property located in or adjacent to any Deed of Trust State directing the Trustee
to proceed, and (ii) with respect to that portion of the Mortgaged Property
located in or adjacent to any Mortgage State proceeding, with foreclosure and to
sell all or any portion of such Mortgaged Property at one or more sales, as an
entirety or in parcels, at such place or places in otherwise such manner and
upon such notice as may be required by law, or, in the absence of any such
requirement, as the Mortgagee may deem appropriate, and to make conveyance to
the purchaser or purchasers. Where the Mortgaged Property is situated in more
than one jurisdiction, notice as above provided shall be posted and filed in all
such jurisdictions (if such notices are required by law), and all such Mortgaged
Property may be sold in any such jurisdiction and any such notice shall
designate the jurisdiction where such Mortgaged Property is to be sold. Nothing
contained in this Section 5.02 shall be construed so as to limit in any way any
rights to sell the Mortgaged Property or any portion thereof by private sale if
and to the extent that such private sale is permitted under the laws of the
applicable jurisdiction or by public or private sale after entry of a judgment
by any court of competent jurisdiction so ordering. The Mortgagor hereby
irrevocably appoints the Trustee and the Mortgagee, with full power of
substitution, to be the attorneys-in-fact of the Mortgagor and in the name and
on behalf of the Mortgagor solely in order to execute and deliver any deeds,
transfers, conveyances, assignments, assurances and notices which the Mortgagor
ought to execute and deliver and do and perform any and all such acts and things
which the Mortgagor ought to do and perform under the covenants herein contained
and generally, to use the name of the Mortgagor in the exercise of all or any of
the powers hereby conferred on the Trustee and/or the Mortgagee. At any such
sale: (i) whether made under the power herein contained or any other legal
enactment, or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for the Trustee or the Mortgagee,
as appropriate, to have physically present, or to have constructive possession
of, the Mortgaged Property (the Mortgagor hereby covenanting and agreeing to
deliver any portion of the Mortgaged Property not actually or constructively
possessed by the Trustee or the Mortgagee immediately upon his or its demand)
and the title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to purchaser at such sale, (ii) each instrument of conveyance executed
by the Trustee or the Mortgagee shall contain a general warranty of title,
binding upon the Mortgagor and its successors and assigns, (iii) each and every
recital contained in any instrument of conveyance made by the Trustee or the
Mortgagee shall conclusively establish the truth and accuracy of the matters
recited therein, including, without limitation, nonpayment of the Secured
Obligations, advertisement and conduct of such sale in the manner provided
herein and otherwise by law and appointment of any successor trustee hereunder,
(iv) any and all prerequisites to the validity thereof shall be conclusively
presumed to have been performed, (v) the receipt of the Trustee, the Mortgagee
or of such other party or officer making the sale shall be a sufficient
discharge to the purchaser or purchasers for its purchase money and no such
purchaser or purchasers, or its assigns or personal representatives, shall
thereafter be obligated to see to the application of such purchase money, or be
in any way answerable for any loss, misapplication or nonapplication thereof,
(vi) to the fullest extent permitted by law, the Mortgagor shall be completely
and irrevocably divested of all of its right, title, interest, claim and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against the Mortgagor,
and against any and all other persons claiming or to claim the property sold or
any part thereof, by, through or under the Mortgagor, and (vii) to the extent
and under such circumstances as are permitted by law, the Mortgagee may be a
purchaser at any such sale, and shall have the right, after paying or accounting
for all costs of said sale or sales, to credit the amount of the bid upon the
amount of the Secured Obligations (in the order of priority set forth in Section
5.14) in lieu of cash payment.

 

10

 

 

(b)     If an Event of Default shall occur and be continuing, then (i) the
Mortgagee shall be entitled to all of the rights, powers and remedies afforded a
secured party by the Applicable UCC with reference to the UCC Collateral or (ii)
the Trustee or the Mortgagee may proceed as to any Collateral in accordance with
the rights and remedies granted under this Mortgage or applicable law in respect
of the Collateral. Such rights, powers and remedies shall be cumulative and in
addition to those granted to the Trustee or the Mortgagee under any other
provision of this Mortgage or under any other Transaction Document. Written
notice mailed to the Mortgagor as provided herein at least ten (10) days prior
to the date of public sale of any part of the Collateral which is personal
property subject to the provisions of the Applicable UCC, or prior to the date
after which private sale of any such part of the Collateral will be made, shall
constitute reasonable notice.

 

Section 5.03     Substitute Trustees and Agents. The Trustee or Mortgagee may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by the Trustee or Mortgagee, including
the posting of notices and the conduct of sale, but in the name and on behalf of
the Trustee or Mortgagee. If the Trustee or Mortgagee shall have given notice of
sale hereunder, any successor or substitute trustee or mortgagee agent
thereafter appointed may complete the sale and the conveyance of the property
pursuant thereto as if such notice had been given by the successor or substitute
trustee or mortgagee agent conducting the sale.

 

Section 5.04     Judicial Foreclosure; Receivership. If any of the Secured
Obligations shall become due and payable and shall not be promptly paid, the
Trustee or the Mortgagee shall have the right and power to proceed by a suit or
suits in equity or at law, whether for the specific performance of any covenant
or agreement herein contained or in aid of the execution of any power herein
granted, or for any foreclosure hereunder or for the sale of the Collateral
under the judgment or decree of any court or courts of competent jurisdiction,
or for the appointment of a receiver pending any foreclosure hereunder or the
sale of the Collateral under the order of a court or courts of competent
jurisdiction or under executory or other legal process, or for the enforcement
of any other appropriate legal or equitable remedy. Any money advanced by the
Trustee and/or the Mortgagee in connection with any such receivership shall be a
demand obligation (which obligation the Mortgagor hereby expressly promises to
pay) owing by the Mortgagor to the Trustee and/or the Mortgagee and shall bear
interest from the date of making such advance by the Trustee and/or the
Mortgagee until paid at the Post-Default Rate.



11

 

 

Section 5.05     Foreclosure for Installments. The Mortgagee shall also have the
option to proceed with foreclosure in satisfaction of any installments of the
Secured Obligations which have not been paid when due either through the courts
or by directing the Trustee to proceed with foreclosure in satisfaction of the
matured but unpaid portion of the Secured Obligations as if under a full
foreclosure, conducting the sale as herein provided and without declaring the
entire principal balance and accrued interest and other Secured Obligations then
due; such sale may be made subject to the unmatured portion of the Secured
Obligations, and any such sale shall not in any manner affect the unmatured
portion of the Secured Obligations, but as to such unmatured portion of the
Secured Obligations this Mortgage shall remain in full force and effect just as
though no sale had been made hereunder. It is further agreed that several sales
may be made hereunder without exhausting the right of sale for any unmatured
part of the Secured Obligations, it being the purpose hereof to provide for a
foreclosure and sale of the security for any matured portion of the Secured
Obligations without exhausting the power to foreclose and sell the Mortgaged
Property for any subsequently maturing portion of the Secured Obligations.

 

Section 5.06     Separate Sales. The Collateral may be sold in one or more
parcels and to the extent permitted by applicable law in such manner and order
as the Mortgagee, in its sole discretion, may elect, it being expressly
understood and agreed that the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

 

Section 5.07     Possession of Mortgaged Property. If an Event of Default shall
have occurred and be continuing, then, to the extent permitted by applicable
law, the Trustee or the Mortgagee shall have the right and power to enter into
and upon and take possession of all or any part of the Collateral in the
possession of the Mortgagor, its successors or assigns, or its or their agents
or servants, and may exclude the Mortgagor, its successors or assigns, and all
persons claiming under the Mortgagor, and its or their agents or servants wholly
or partly therefrom; and, holding the same, the Mortgagee may use, administer,
manage, operate and control the Collateral and conduct the business thereof to
the same extent as the Mortgagor, its successors or assigns, might at the time
do and may exercise all rights and powers of the Mortgagor, in the name, place
and stead of the Mortgagor, or otherwise as the Mortgagee shall deem best. All
costs, expenses and liabilities of every character incurred by the Trustee
and/or the Mortgagee in administering, managing, operating, and controlling the
Mortgaged Property shall constitute a demand obligation (which obligation the
Mortgagor hereby expressly promises to pay) owing by the Mortgagor to the
Trustee and/or the Mortgagee and shall bear interest from date of expenditure
until paid at the Post-Default Rate.

 

12

 

 

Section 5.08     Occupancy After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale the Mortgagor or the
Mortgagor’s heirs, devisees, representatives, successors or assigns or any other
person claiming any interest in the Collateral by, through or under the
Mortgagor, are occupying or using the Mortgaged Property or any part thereof,
each and all shall immediately become the tenant of the purchaser at such sale,
which tenancy shall be a tenancy from day to day, terminable at the will of
either the landlord or tenant, or at a reasonable rental per day based upon the
value of the property occupied, such rental to be due daily to the purchaser; to
the extent permitted by applicable law, the purchaser at such sale shall,
notwithstanding any language herein apparently to the contrary, have the sole
option to demand immediate possession following the sale or to permit the
occupants to remain as tenants at will. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
Mortgaged Property (such as an action for forcible entry and detainer) in any
court having jurisdiction.

 

Section 5.09     Remedies Cumulative, Concurrent and Nonexclusive. Every right,
power, privilege and remedy herein given to the Trustee or the Mortgagee shall
be cumulative and in addition to every other right, power and remedy herein
specifically given or now or hereafter existing in equity, at law or by statute
(including specifically those granted by the Applicable UCC in effect and
applicable to the Collateral or any portion thereof). Each and every right,
power, privilege and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and so often and in such order as
may be deemed expedient by the Trustee or the Mortgagee, and the exercise, or
the beginning of the exercise, or the abandonment, of any such right, power,
privilege or remedy shall not be deemed a waiver of the right to exercise, at
the same time or thereafter any other right, power, privilege or remedy. No
delay or omission by the Trustee or the Mortgagee in the exercise of any right,
power or remedy shall impair any such right, power, privilege or remedy or
operate as a waiver thereof or of any other right, power, privilege or remedy
then or thereafter existing.

 

Section 5.10     Discontinuance of Proceedings. If the Trustee or the Mortgagee
shall have proceeded to invoke any right, remedy or recourse permitted hereunder
or under any Transaction Document or available at law and shall thereafter elect
to discontinue or abandon same for any reason, then it shall have the
unqualified right so to do and, in such an event, the parties shall be restored
to their former positions with respect to the Secured Obligations, this
Mortgage, the Purchase Agreement, the Note, the Collateral and otherwise, and
the rights, remedies, recourses and powers of the Trustee and the Mortgagee, as
applicable, shall continue as if same had never been invoked.

 

Section 5.11     No Release of Obligations. Neither the Mortgagor, any Guarantor
nor any other person hereafter obligated for payment of all or any part of the
Secured Obligations shall be relieved of such obligation by reason of: (a) the
failure of the Trustee to comply with any request of the Mortgagor, or any
Guarantor or any other Person so obligated to foreclose the Lien of this
Mortgage or to enforce any provision hereunder or under the Purchase Agreement
or Note; (b) the release, regardless of consideration, of the Mortgaged Property
or any portion thereof or interest therein or the addition of any other property
to the Mortgaged Property; (c) any agreement or stipulation between any
subsequent owner of the Mortgaged Property and the Mortgagee extending,
renewing, rearranging or in any other way modifying the terms of this Mortgage
without first having obtained the consent of, given notice to or paid any
consideration to the Mortgagor, any Guarantor or such other Person, and in such
event the Mortgagor, Guarantor and all such other persons shall continue to be
liable to make payment according to the terms of any such extension or
modification agreement unless expressly released and discharged in writing by
the Mortgagee; or (d) by any other act or occurrence save and except if the
Secured Obligations are Paid In Full In Cash and any other obligations hereunder
or under the Purchase Agreement and Note are completely fulfilled.

 

 

13

 







Section 5.12     Release of and Resort to Collateral. The Mortgagee may release,
regardless of consideration, any part of the Collateral without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the Lien
created in or evidenced by this Mortgage or its stature as a first and prior
Lien in and to the Collateral, and without in any way releasing or diminishing
the liability of any Person liable for the repayment of the Secured Obligations.
For payment of the Secured Obligations, the Mortgagee may resort to any other
security therefor held by the Mortgagee or the Trustee in such order and manner
as the Mortgagee may elect.

 

Section 5.13     Waiver of Redemption, Notice and Marshalling of Assets, Etc. To
the fullest extent permitted by law, the Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to the
Mortgagor by virtue of any present or future moratorium law or other law
exempting the Collateral from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment; (b) all notices of any
Event of Default or of the Mortgagee’s or any other secured Person’s intention
to accelerate maturity of the Secured Obligations or of any election to exercise
or any actual exercise of any right, remedy or recourse provided for hereunder
or under any Transaction Document or available at law; and (c) any right to a
marshalling of assets or a sale in inverse order of alienation. If any law
referred to in this Mortgage and now in force, of which the Mortgagor or its
successor or successors might take advantage despite the provisions hereof,
shall hereafter be repealed or cease to be in force, such law shall thereafter
be deemed not to constitute any part of the contract herein contained or to
preclude the operation or application of the provisions hereof. If the laws of
any state which provides for a redemption period do not permit the redemption
period to be waived, the redemption period shall be specifically reduced to the
minimum amount of time allowable by statute.

 

Section 5.14     Application of Proceeds. The proceeds of any sale of the
Mortgaged Property or any part thereof and all other monies received in any
proceedings for the enforcement hereof or otherwise, whose application has not
elsewhere herein been specifically provided for, shall be applied:

 

(a)      First, to the payment of all reasonable expenses incurred by the
Trustee or the Mortgagee incident to the enforcement of this Mortgage, the
Purchase Agreement, the Note or any Transaction Document to collect any portion
of the Secured Obligations (including, without limiting the generality of the
foregoing, expenses of any entry or taking of possession, of any sale, of
advertisement thereof, and of conveyances, and court costs, compensation of
agents and employees, legal fees and a reasonable commission to the Trustee
acting, if applicable), and to the payment of all other reasonable charges,
expenses, liabilities and advances incurred or made by the Trustee or the
Mortgagee under this Mortgage or in executing any trust or power hereunder; and

 

14

 

 

(b)      Second, to the payment of the remaining Secured Obligations for the pro
rata benefit of Mortgagee..

 

Section 5.15     Resignation of Operator. In addition to all rights and remedies
under this Mortgage, at law and in equity, if any Event of Default shall occur
and the Trustee or the Mortgagee shall exercise any remedies under this Mortgage
with respect to any portion of the Mortgaged Property (or the Mortgagor shall
transfer any Mortgaged Property “in lieu of” foreclosure) whereupon the
Mortgagor is divested of its title to any of the Collateral, the Mortgagee shall
have the right to request that any operator of any Mortgaged Property which is
either the Mortgagor or any Affiliate of the Mortgagor to resign as operator
under the joint operating agreement applicable thereto, and no later than 60
days after receipt by the Mortgagor of any such request, the Mortgagor shall
resign (or cause such other Person to resign) as operator of such Collateral.

 

Section 5.16     Indemnity. THE INDEMNIFIED PARTIES SHALL NOT BE LIABLE, IN
CONNECTION WITH ANY ACTION TAKEN, FOR ANY LOSS SUSTAINED BY THE MORTGAGOR
RESULTING FROM AN ASSERTION THAT THE MORTGAGEE HAS RECEIVED FUNDS FROM THE
PRODUCTION OF HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR OMISSION OF
ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE
MORTGAGED PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF AN INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE INDEMNIFIED PARTY SEEKING INDEMNITY. NO
INDEMNIFIED PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR
LIABILITY OF THE MORTGAGOR. THE MORTGAGOR SHALL AND DOES HEREBY AGREE TO
INDEMNIFY EACH INDEMNIFIED PARTY FOR, AND TO HOLD EACH INDEMNIFIED PARTY
HARMLESS FROM, ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH MAY OR MIGHT BE
INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF THIS MORTGAGE OR THE EXERCISE OF
RIGHTS OR REMEDIES HEREUNDER. IF ANY INDEMNIFIED PARTY SHALL MAKE ANY
EXPENDITURE ON ACCOUNT OF ANY SUCH LIABILITY, LOSS OR DAMAGE, THE AMOUNT
THEREOF, INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A
DEMAND OBLIGATION (WHICH OBLIGATION THE MORTGAGOR HEREBY EXPRESSLY PROMISES TO
PAY) OWING BY THE MORTGAGOR TO SUCH INDEMNIFIED PARTY AND SHALL BEAR INTEREST
FROM THE DATE EXPENDED UNTIL PAID AT THE POST-DEFAULT RATE. THE MORTGAGOR HEREBY
ASSENTS TO, RATIFIES AND CONFIRMS ANY AND ALL ACTIONS OF EACH INDEMNIFIED PARTY
WITH RESPECT TO THE MORTGAGED PROPERTY TAKEN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS MORTGAGE. THE LIABILITIES OF THE MORTGAGOR AS SET FORTH IN THIS
SECTION 5.16 SHALL SURVIVE THE TERMINATION OF THIS MORTGAGE.

 

15

 

 

ARTICLE VI
THE TRUSTEE

 

Section 6.01     Duties, Rights, and Powers of Trustee. The Trustee shall have
no duty to see to any recording, filing or registration of this Mortgage or any
other instrument in addition or supplemental thereto, or to give any notice
thereof, or to see to the payment of or be under any duty in respect of any tax
or assessment or other governmental charge which may be levied or assessed on
the Mortgaged Property, or any part thereof, or against the Mortgagor, or to see
to the performance or observance by the Mortgagor of any of the covenants and
agreements contained herein. The Trustee shall not be responsible for the
execution, acknowledgment or validity of this Mortgage or of any instrument in
addition or supplemental hereto or for the sufficiency of the security purported
to be created hereby, and makes no representation in respect thereof or in
respect of the rights of the Mortgagee. The Trustee shall have the right to
advise with counsel upon any matters arising hereunder and shall be fully
protected in relying as to legal matters on the advice of counsel. The Trustee
shall not incur any personal liability hereunder except for the Trustee’s own
willful misconduct; and the Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine.

 

Section 6.02     Successor Trustee. The Trustee may resign by written notice
addressed to the Mortgagee or be removed at any time with or without cause by an
instrument in writing duly executed on behalf of the Mortgagee. In case of the
death, resignation or removal of the Trustee, a successor may be appointed by
the Mortgagee by instrument of substitution complying with any applicable
Governmental Requirements, or, in the absence of any such requirement, without
formality other than appointment and designation in writing. Written notice of
such appointment and designation shall be given by the Mortgagee to the
Mortgagor, but the validity of any such appointment shall not be impaired or
affected by failure to give such notice or by any defect therein. Such
appointment and designation shall be full evidence of the right and authority to
make the same and of all the facts therein recited. Upon the making of any such
appointment and designation, this Mortgage shall vest in the successor all the
estate and title in and to all of the Mortgaged Property in or adjacent to any
Deed of Trust State, and the successor shall thereupon succeed to all of the
rights, powers, privileges, immunities and duties hereby conferred upon the
Trustee named herein, and one such appointment and designation shall not exhaust
the right to appoint and designate an additional successor but such right may be
exercised repeatedly until the Secured Obligations are Paid In Full In Cash. To
facilitate the administration of the duties hereunder, the Mortgagee may appoint
multiple trustees to serve in such capacity or in such jurisdictions as the
Mortgagee may designate.

 

Section 6.03     Retention of Moneys. All moneys received by the Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by law) and the Trustee shall be
under no liability for interest on any moneys received by him hereunder.

 

16

 

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01     Instrument Construed as Mortgage, Etc. With respect to any
portions of the Mortgaged Property located in or adjacent to any State or other
jurisdiction the laws of which do not provide for the use or enforcement of a
deed of trust or the office, rights and authority of the Trustee as herein
provided, the general language of conveyance hereof to the Trustee is intended
and the same shall be construed as words of mortgage unto and in favor of the
Mortgagee and the rights and authority granted to the Trustee herein may be
enforced and asserted by the Mortgagee in accordance with the laws of the
jurisdiction in which such portion of the Mortgaged Property is located and the
same may be foreclosed at the option of the Mortgagee as to any or all such
portions of the Mortgaged Property in any manner permitted by the laws of the
jurisdiction in which such portions of the Mortgaged Property is situated. This
Mortgage may be construed as a mortgage, deed of trust, conveyance, assignment,
security agreement, fixture filing, pledge, financing statement, hypothecation
or contract, or any one or more of them, in order fully to effectuate the Lien
hereof and the purposes and agreements herein set forth.

 

Section 7.02     Releases.

 

(a)      Full Release. If all Secured Obligations (other than contingent or
indemnification charges) shall be Paid In Full In Cash, the Mortgagee shall
forthwith cause satisfaction and discharge of this Mortgage to be entered upon
the record at the expense of the Mortgagor and shall execute and deliver or
cause to be executed and delivered such instruments of satisfaction and
reassignment as may be appropriate. Otherwise, this Mortgage shall remain and
continue in full force and effect.

 

(b)      Partial Release. If any of the Mortgaged Property shall be sold,
transferred or otherwise disposed of by the Mortgagor in a transaction permitted
by the Purchase Agreement or Note, then the Mortgagee, at the request and sole
expense of the Mortgagor, shall promptly execute and deliver to the Mortgagor
all releases, re-conveyances or other documents reasonably necessary or
desirable for the release of the Liens created hereby on the Mortgaged Property.
At the request and sole expense of the Mortgagor, the Mortgagor shall be
released from its obligations hereunder in the event that all of the equity
interests of the Mortgagor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement; provided that the Mortgagor
shall have delivered to the Mortgagee, at least five Business Days prior to the
date of the proposed release, a written request of a responsible officer of the
Mortgagor for release identifying the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Mortgagor stating that such
transaction is in compliance with the Credit Agreement and the other Transaction
Documents.

 

(c)      Possession of Notes. The Mortgagor acknowledges and agrees that
possession of any Note (or any replacements of any said Note or other instrument
evidencing any part of the Secured Obligations) at any time by the Mortgagor or
any other guarantor shall not in any manner extinguish the Secured Obligations
or this Mortgage, and the Mortgagor shall have the right to issue and reissue
any of the Notes from time to time as its interest or as convenience may
require, without in any manner extinguishing or affecting the Secured
Obligations or the Lien of this Mortgage.

 

17

 

 

Section 7.03     Severability. If any provision hereof is invalid or
unenforceable in any jurisdiction, the other provisions hereof shall remain in
full force and effect in such jurisdiction and the remaining provisions hereof
shall be liberally construed in favor of the Trustee and the Mortgagee in order
to effectuate the provisions hereof. The invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of any such provision in any other jurisdiction.

 

Section 7.04     Successors and Assigns. The terms used to designate any party
or group of persons shall be deemed to include the respective heirs, legal
representatives, successors and assigns of such Persons.

 

Section 7.05     Satisfaction of Prior Encumbrance. To the extent that proceeds
of the Purchase Agreement and Note are used to pay indebtedness by any
outstanding Lien against the Mortgaged Property then the parties agreement that:
(a) such proceeds have been advanced at the Mortgagor’s request, and (b) the
Mortgagee shall be subrogated to any and all rights and Liens owned by any owner
or holder of such outstanding Liens, irrespective of whether said Liens are or
have been released. It is expressly understood that, in consideration of the
payment of such other indebtedness, the Mortgagor hereby waives and releases all
demands and causes of action for offsets and payments to, upon and in connection
with the said indebtedness. This Mortgage is made with full substitution and
subrogation of the Trustee and the Mortgagee and his successors in this trust
and his and their assigns in and to all covenants and warranties by others
heretofore given or made in respect of the Mortgaged Property or any part
thereof.

 

Section 7.06     Application of Payments to Certain Obligations. If any part of
the Secured Obligations cannot be lawfully secured by this Mortgage or if any
part of the Mortgaged Property cannot be lawfully subject to the Lien hereof to
the full extent of the Secured Obligations, then all payments made shall be
applied on said Secured Obligations first in discharge of that portion thereof
which is not secured by this Mortgage.

 

Section 7.07     Nature of Covenants. The covenants and agreements herein
contained shall constitute covenants running with the land and interests covered
or affected hereby and shall be binding upon the heirs, legal representatives,
successors and assigns of the parties hereto.

 

Section 7.08     Notices. All notices, requests, consents, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed sufficiently given or furnished if delivered by registered or certified
United States mail, postage prepaid, or by personal service (including express
or courier service) at the addresses specified in Section 7.12 (unless changed
by similar notice in writing given by the particular party whose address is to
be changed). Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery at the
address and in the manner provided herein, upon receipt; provided that, service
of notice as required by the laws of any state in which portions of the
Mortgaged Property may be situated shall for all purposes be deemed appropriate
and sufficient with the giving of such notice.

 

18

 

 

Section 7.09     Counterparts. This Mortgage is being executed in several
counterparts, all of which are identical, except that to facilitate recordation,
if the Mortgaged Property is situated in more than one county, descriptions of
only those portions of the Mortgaged Property located in the county in which a
particular counterpart is recorded shall be attached as Exhibit A to such
counterpart. Each of such counterparts shall for all purposes be deemed to be an
original and all such counterparts shall together constitute but one and the
same instrument. Complete copies of this Mortgage containing the entire Exhibit
A have been retained by the Mortgagee.

 

Section 7.10     Governing Law. Insofar as permitted by otherwise applicable
law, this Mortgage shall be construed under and governed by the laws of the
State of Texas; provided, however, that, with respect to any portion of the
Mortgaged Property located outside of the State of Texas, the laws of the place
in which such property is located shall apply to the extent of procedural and
substantive matters relating only to the creation, perfection, foreclosure of
Liens and enforcement of rights and remedies against the Mortgaged Property.

 

Section 7.11     Financing Statement; Fixture Filing. This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
Fixtures included within the Mortgaged Property and is to be filed or filed for
record in the real estate records, mortgage records or other appropriate records
of each jurisdiction where any part of the Mortgaged Property (including said
fixtures) are situated. This Mortgage shall also be effective as a financing
statement covering As-Extracted Collateral (including oil and gas and all other
substances of value which may be extracted from the ground) and accounts
financed at the wellhead or minehead of wells or mines located on the properties
subject to the Applicable UCC and is to be filed for record in the real estate
records, UCC records or other appropriate records of each jurisdiction where any
part of the Mortgaged Property is situated.

 

Section 7.12     Execution of Financing Statements. Pursuant to the Applicable
UCC, the Mortgagor authorizes the Mortgagee, its counsel or its representative,
at any time and from time to time, to file or record financing statements,
continuation statements, amendments thereto and other filing or recording
documents or instruments with respect to the Mortgaged Property without the
signature of the Mortgagee in such form and in such offices as the Mortgagee
reasonably determines appropriate to perfect the security interests of the
Mortgagee under this Agreement. The Mortgagor also authorizes the Mortgagee, its
counsel or its representative, at any time and from time to time, to file or
record such financing statements that describe the collateral covered thereby as
“all assets of the Mortgagee”, “all personal property of the Mortgagee” or words
of similar effect. The Mortgagor shall pay all costs associated with the filing
of such instruments.

 

In that regard, the following information is provided:

 

Name of Debtor: ASEN 2, CORP. Address of Debtor: 4800 N. Scottsdale Road, Ste.
1400   Scottsdale, Arizona  85251 Attention: Scott Mahoney Facsimile: (480)
990-2732 Telephone: (480) 371-1929 Jurisdiction of formation: Delaware

 

19

 

 

Organizational ID #: 45-4358724     Name of Secured Party: Pentwater Equity
Opportunities Master Fund Ltd   PWCM Master Fund Ltd. Address of Secured 227
West Monroe Street Party: Chicago, Illinois 60606 Attention:  Aaron Switz
Facsimile: (312) 589-6497 Telephone: (312) 589-6410 Owner of Record of Real
Property: Mortgagor

 

Section 7.13     Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS MORTGAGE; AND AGREES THAT IT IS CHARGED
WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS MORTGAGE; THAT IT HAS IN FACT
READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE; THAT IT HAS BEEN REPRESENTED
BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS MORTGAGE; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS MORTGAGE; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF
THIS MORTGAGE RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME
ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY
FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
MORTGAGE ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 7.14     References. The words “herein,” “hereof,” “hereunder” and other
words of similar import when used in this Mortgage refer to this Mortgage as a
whole, and not to any particular article, section or subsection. Any reference
herein to a Section shall be deemed to refer to the applicable Section of this
Mortgage unless otherwise stated herein. Any reference herein to an exhibit or
schedule shall be deemed to refer to the applicable exhibit or schedule attached
hereto unless otherwise stated herein.

 

Section 7.15     Integration. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

20

 

 

ARTICLE VIII
STATE SPECIFIC PROVISIONS

 

Section 8.01     State Specific Provisions Generally. The state specific
provisions detailed in this Article VIII apply to (1) Mortgaged Property located
in that state and (2) UCC Collateral subject to the applicable law of that
state.

 

Section 8.02     Special Oklahoma Provisions.

 

(a)      Power of Sale in Oklahoma. Any sale of any part of the Mortgaged
Property located in the Mortgage State shall be made in conformity to the laws
thereof, and it is agreed that, in the event of judicial foreclosure, the
appraisement of any such Property is expressly waived or not waived at the
option of the Mortgagee, and any such option may be exercised prior to the time
judgment is rendered in any foreclosure hereon. A POWER OF SALE HAS BEEN GRANTED
IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW MORTGAGEE TO TAKE THE MORTGAGED
PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT
BY MORTGAGOR UNDER THIS MORTGAGE. The parties hereto are cognizant of and
acknowledge the Oklahoma Power of Sale Mortgage Foreclosure Act which went into
effect November 1, 1986. Notwithstanding any provision of Article V to the
contrary, it is the intent of the parties that the provisions herein relating to
the power of sale which are applicable to the Mortgaged Property located in the
Mortgage State are subject to the provisions of the Oklahoma Power of Sale
Mortgage Foreclosure Act. In addition, it is the intent of the parties that the
power of sale granted herein may be exercised by Mortgagee pursuant to the terms
and provisions of the Oklahoma Power of Sale Mortgage Foreclosure Act. In
furtherance thereof, Mortgagor hereby grants to Mortgagee a power of sale with
respect to the Mortgaged Property pursuant to the terms and provisions of such
Act. Notwithstanding anything contained in this Mortgage to the contrary, any
notices of sale given in accordance with the requirements of the Oklahoma Power
of Sale Mortgage Foreclosure Act shall constitute sufficient notice of sale. The
conduct of a sale pursuant to a power of sale shall be sufficient hereunder if
conducted in accordance with the requirements of the Oklahoma Power of Sale
Mortgage Foreclosure Act and other applicable laws of the State of Oklahoma in
effect at the time of such sale, notwithstanding any other provision contained
in this Mortgage to the contrary. In the event of conflict between the
provisions hereof and the Oklahoma Power of Sale Mortgage Foreclosure Act, the
Oklahoma Power of Sale Mortgage Foreclosure Act shall control.

 

[SIGNATURES BEGIN NEXT PAGE]

 

21

 

 

EXECUTED this 3rd day of February, 2012, to be effective as of the 9th day of
February, 2012.

 

  ASEN 2, CORP.         By: /s/ Scott Feldhacker   Name:  Scott Feldhacker  
Title: Chief Executive Officer

 

STATE OF ARIZONA §   § COUNTY OF MARICOPA §

 

This instrument was acknowledged before me the 3rd day of February, 2012 by
Scott Feldhacker, CEO of ASEN 2 Corp., a Delaware corporation, on behalf of such
corporation.

 

  /s/ Ebony Lewis   Notary Public   Seal:



22

 

  

ANNEX I

 

AGREEMENT TO SUBORDINATE OPERATOR LIENS

 

                          (the “Operator”), agrees that any Liens securing
payment of amounts owed to the Operator as a result of it serving as operator of
[certain/all of the] Mortgaged Property (the “Operator Claims”) shall be and
remain inferior and subordinate to any Liens securing payment of the Secured
Obligations, regardless of whether such encumbrances in favor of the Operator or
the Mortgagee presently exist or are hereafter created or attach. Until the
Secured Obligations have been Paid In Full In Cash, the Operator shall not (a)
exercise or enforce any creditor’s right it may have against the Mortgagee in
respect of the Operator Claims, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it without the prior written consent of
the Mortgagee.

 

EXECUTED this ____ day of February, 2012, to be effective as of the __ day of
February, 2012.

 

  [NAME]             By:       Name:        Title:    

 

STATE OF _____________ §     §   COUNTY OF ___________ §  

 

This instrument was acknowledged before me the ____ day of February, 2012 by
_________________________, ___________________________ of **[NAME]**, a
**[                     ]**, on behalf of such **[                     ]**.

 

        Notary Public     Seal:  

 

Annex I Page 1

 

 

EXHIBIT A

 

to

 

MORTGAGE, DEED OF TRUST,
ASSIGNMENT OF AS-EXTRACTED COLLATERAL, SECURITY AGREEMENT, FIXTURE FILING AND
FINANCING STATEMENT

 

Introduction

 

The capitalized terms used but not defined in this Exhibit A are used as defined
in the Mortgage. For purposes of this Exhibit A the capitalized terms not
defined in the Mortgage are as follows:

 

1.“Working Interest” or “Gross Working Interest” and “W.I.” or “G.W.I.” means an
interest owned in an oil, gas and mineral lease that determines the cost bearing
percentage of the owner of such interest.

 

2.“Net Revenue Interest” or “N.R.I.” means an interest (expressed as a
percentage or decimal fraction), determined net of all royalties, overriding
royalties, production payments or other burdens payable out of production, in
and to all Hydrocarbons produced and saved from or attributable to a Well. In
the case of any Well listed in Exhibit A, the Net Revenue Interest specified for
such Well shall mean the sum of the percentage or decimal fraction set forth
after the words “Net Revenue Interest” in the portion applicable to such Well
plus, in the case of any Well with respect to which a royalty interest and/or
overriding royalty is stated in this Exhibit A and applicable to such Well, the
percentage or decimal fraction set forth after the words “Royalty Interest” or
“Overriding Royalty Interest” in each such portion of Exhibit A.

 

3.“Before Payout” or “BPO” means the Working Interest and/or Net Revenue
Interest of a party before the point in time when the Well has recovered from
production all costs as specified in underlying farmout, assignments or other
documents in the chain of title, usually including costs of drilling, completing
and equipping a well or wells plus costs of operating the well or wells during
the recoupment period.

 

4.“After Payout” or “APO” means the Working Interest and/or Net Revenue Interest
of a party after the point in time when the Well has recovered from production
all costs as specified in the underlying farmout, assignments or other documents
in the chain of title, usually including costs of drilling, completing and
equipping a well or wells plus costs of operating the well or wells during the
recoupment period.

 

5.“Well” means (i) any existing well identified in Exhibit A, including
replacement well drilled in lieu thereof from which gas is now or hereafter
produced and (ii) any well at any time producing or capable of producing gas
attributable to the Hydrocarbons as defined above, including any well which has
been shut-in, has temporarily ceased production or on which workover, reworking,
plugging and abandonment or other operations are being conducted or planned.

 

Exhibit A-Page 1

 

 

All references contained in this Exhibit A to the Oil and Gas Properties are
intended to include references to (i) the volume or book and page, file, entry
or instrument number of the appropriate records of the particular county in the
STATE where each such lease or other instrument is recorded and (ii) all valid
and existing amendments to such lease or other instrument of record in such
county records regardless of whether such amendments are expressly described
herein. A special reference is here made to each such lease or other instrument
and the record thereof for a more particular description of the property and
interests sought to be affected by the Mortgage and for all other purposes.

 

With respect to each lease, the description includes the Lease, the date, the
lessor, the lessee, the recording information, the governmental or state serial
number assigned to the Lease (if applicable), and a description of the lands
covered by the Lease. If the recorded instrument is a short form of memorandum
of a Lease, the term “Lease” shall be deemed to include all of the terms and
provisions of the Lease referred to in such short form or memorandum. Certain
property descriptions are in abbreviated to Sections, Townships, and Ranges. In
such descriptions, the following terms may be abbreviated as follows:

 

  Northwest Quarter NW or NW/4;   Southwest Quarter SW or SW/4;   Southeast
Quarter SE or SE/4;   Northeast Quarter NE or NE/4;   North Half N/2;   South
Half S/2;   East Half E/2;   West Half W/2;

 

The applicable Blocks are followed by an N, S, E, or W to indicate whether the
Block is North, South, East, or West. Certain descriptions merely refer to the
Block in which the property is located in whole or in part. In such cases, the
recorded Leases and any amendments thereof and any other recorded instruments
affecting Mortgagor’s title more particularly describe the land within such
Block in which Mortgagor owns an interest, and the descriptions contained in
such instruments are incorporated herein by this reference.

 

In the case of certain federal and state leases, the interests set forth may be
in the nature of either record, title or operating rights. The land description
does not necessarily signify that Mortgagor owns the entire interest in such
Lease as to all of such land or as to all depth intervals. The statement of an
Working Interest and a Net Revenue Interest for a Well or Unit does not
necessarily signify that Mortgagor owns the same applicable Lease or leases as
to the areas or depth intervals not attributable to the Well or Unit.

 

The statement of a Working Interest and a Net Revenue Interest with respect to a
Well or Wells signifies that Mortgagor owns that Working Interest and Net
Revenue Interest in the Well or Wells with respect to the intervals in which the
Well or Wells are currently completed, and excludes a unitized area or
formation, if any, included within a Unit which is also described in this
Exhibit A.

 

Exhibit A-Page 2

 

  

Each Well or Unit with respect to which the Working Interest and Net Revenue
Interest of Mortgagor is stated is described as follows: (i) each well is
described by reference to the Well name given to the Well in Mortgagor’s
records, which may or may not be the name stated in the records of the
applicable state or federal regulatory authority, and (ii) each Unit is
described by the name by which such Unit is referred to in Mortgagor’s records,
which may or may not be the name used (if a name is used) in the instrument
creating such Unit.

 

For recording purposes, in regards to each county portion to this Exhibit A,
this Introduction may be attached to an original executed copy of the Mortgage,
Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement,
Fixture Filing and Financing Statement to be separately filed of record in each
county.

 

Exhibit A-Page 3

 

